Citation Nr: 0007841	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-32 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center, Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred at the Palms of 
Pasadena Hospital from November 10 to November 12, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Bay Pines, Florida.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Service connection is in effect for a right knee injury, 
rated as 50 percent disabling; lumbosacral strain, rated as 
40 percent disabling; and for left knee degenerative joint 
disease, rated as 20 percent disabling.  The combined rating 
is 80 percent disabling.  The veteran is also in receipt of a 
total rating for compensation purposes based upon individual 
unemployability, effective from March 1994.

3.  On November 10, 1996, the veteran was hospitalized at 
Palms of Pasadena Hospital (Palms Hospital) with diagnoses of 
alcohol abuse, rule out alcoholic hepatitis, and dehydration.  
On November 12, 1996, the veteran signed himself out of Palms 
Hospital against medical advice.  

4.  The treatment rendered from November 10, 1996, to 
November 12, 1996, at Palms Hospital was not for a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health and a VA medical facility was 
feasibly available.

CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized medical treatment rendered at Palms 
of Pasadena Hospital from November 10, 1996, through November 
12, 1996, have not been met.  38 U.S.C.A. §§ 1728, 5107 (West 
1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As shown as part of a Statement of Representative in Appeals 
Case, dated in April 1999, it is asserted that the veteran 
desires reimbursement and/or payment of hospital costs 
incurred beginning November 10, 1996, due to emergent 
treatment and on the basis that he is rated 100 percent 
permanently and totally disabled due to service-connected 
disability.  It is specifically alleged that the veteran 
became ill, and that while traveling to the Bay Pines VA 
Medical Center (VAMC) his condition worsened, and that, as a 
result, his wife drove him to the emergency room at Palms of 
Pasadena Hospital

As an initial matter, the Board finds that the veteran's 
claim is well grounded pursuant to U.S.C.A. § 5107(a) (West 
1991) in that his claim is plausible.  A claimant for VA 
benefits must present a well-grounded claim.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Once a claim is well 
grounded, VA has a statutory duty to assist a veteran in the 
development of facts pertinent to any given claim.  The Board 
is satisfied that the duty to assist has been fulfilled, as 
there is no indication that there are other records available 
that would be pertinent to the veteran's appeal.

In order to be entitled to payment or reimbursement for 
medical (or dental) expenses incurred without prior 
authorization from the VA, all of the following must be 
shown:

(a)  That the treatment was either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; and

(b)  That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c)  That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (1999).  

Failure to meet any one of the criteria listed above 
precludes payment by VA of the cost of unauthorized medical 
expenses.  Parker v. Brown, 7 Vet. App. 116, 119 (1994).

Service connection is in effect for a right knee injury, 
rated as 50 percent disabling; lumbosacral strain, rated as 
40 percent disabling; and for left knee degenerative joint 
disease, rated as 20 percent disabling.  The combined rating 
is 80 percent disabling.  The veteran is also in receipt of a 
total rating for compensation purposes based upon individual 
unemployability, effective from March 1994.

It is undisputed in this case that the veteran had a total 
disability evaluation in effect at the time the expenses at 
issue were incurred.  The Board assumes solely for the sake 
of argument (but without so conceding) that this is a "total 
disability permanent in nature resulting from a service- 
connected disability" as contemplated by the provisions of 
38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 17.120 (1999).  
Thus, entitlement to payment or reimbursement of the November 
1996 expenses is warranted if such treatment was necessitated 
by a medical emergency during a time in which VA medical 
facilities were not "feasibly available."  38 U.S.C.A. § 
1728(a)(1)(3) (West 1991); 38 C.F.R. § 17.120(b), (c) (1999).

Thus, the Board must next determine whether the treatment 
rendered at Palms of Pasadena Hospital from November 10, 
1999, to November 12, 1999, was for an emergency.  The 
statute and regulations specify that a "medical emergency" 
must be of such a nature that delay in obtaining treatment 
would have been hazardous to life and health.  The urgent 
nature of the veteran's medical condition and the length of 
any delay required to obtain the same medical services at a 
VA facility are factors which must be considered in a 
determination of whether a VA facility was feasibly available 
when the veteran was treated at the non-VA facility.  See 
Cotton v. Brown, 7 Vet. App. 325 (1995) (citing Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994)).  Furthermore, a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use non-VA facilities.  38 C.F.R. § 17.53 
(1999).

The evidence shows that the veteran arrived at the emergency 
room of Palms of Pasadena Hospital on November 10, 1996, 
complaining of diarrhea and shaking.  A history of "ETOH 
abuse" was noted.  On examination, the veteran's chief 
complaint was vomiting, and he gave a history of drinking 
alcohol for 4 consecutive days, ending the preceding day.  
The examination showed a temperature of 99.7.  His blood 
pressure was 140'90 and pulse rate was 116.  He was noted to 
be alert and oriented, with neither asterixis nor palmar 
erythema being present.  His lungs were reported as being 
clear.  The veteran also indicated that he was experiencing 
severe stomach pain and that he thought he may be having a 
heart attack.  Provisional diagnoses were reported as alcohol 
withdrawal, esophagitis, and hypokalemia.  

The veteran was admitted to the hospital.  The admitting 
diagnosis was alcohol abuse, rule out alcoholic hepatitis, 
and dehydration.  There was a history of alcoholism, 
increased blood pressure, arrhythmias, and multiple surgeries 
on both knees.  An examination of the systems, to include the 
cardiovascular system, showed no abnormality. 

A discharge summary from Palms of Pasadena Hospital, shows a 
discharge date of November "11", 1996. The discharge 
diagnoses were alcohol abuse, rule out alcoholic hepatitis, 
and dehydration.  It was reported that chest x-rays were 
normal.  Before a hematology specialist could see the 
veteran, the veteran left the hospital "AMA" [against 
medical advice].  A progress note dated on November 11, 1996, 
shows a diagnosis of alcoholic hepatitis.  Another progress 
note, dated November 12, 1996, shows that the veteran wanted 
to go home and denied any complaints.  The note also shows 
that the veteran signed out against medical advice.  

The veteran was informed by letter dated in November 1996 
that his claim for payment for private hospital care during 
his hospitalization beginning November 10, 1996, was not 
authorized since prompt medical justification was not 
received.  

A report of contact indicates that Palms of Pasadena Hospital 
had been contacted and the veteran was willing to be 
transferred.  The VAMC telephoned the veteran's physician on 
November 13th and 14th, 1996.  The physician did not return 
the calls.  A notation dated on November 15th, 1996 shows 
that as no call had been received from the physician as 
requested authorization be terminated due to no "CMO" 
[chief medical officer] contact.  

VA Form 10-583(R), dated in December 1996 and February, 
submitted by Palms of Pasadena Hospital, are to the effect 
that while en route to a VA hospital the veteran, due to his 
experiencing chest pains, nausea, and diarrhea, instead 
traveled to the nearest hospital, Palms Hospital, because he 
could not travel the distance to the VA facility.  

In February 1997 a VA physican denied the veteran's claim.  
At that time it was determined that the hospitalization was 
non-emergent and, a VA facility was available.  It was noted 
that the nearest VA facility, Bay Pines, was 12 miles one 
way.  

The veteran was notified by letters in February and July 1997 
that his claims for payment for unauthorized medical 
services, during an episode of care from November 10, 1996, 
to November 12, 1996, had been disapproved.  The letters 
indicated that the claims were denied because VA facilities 
were feasibly available to provide the care and the treatment 
rendered was non-emergent.  

In September 1997 the veteran stated that his condition, in 
essence, constituted an emergency, and that it was a holiday 
(Veteran's Day).  He added that that there was no way that he 
could have made it to Bay Pines.  

In April 1998, as noted above, a hearing was held at the VA 
Medical Center.  The veteran testified that after becoming 
ill in November 1996 he and his wife left their home to 
travel by automobile to the Bay Pines VA hospital.  He 
claimed that while on the way his condition got worse, 
including chest pains, vomiting, and shaking, and his wife 
took him directly to Palms Hospital.  He added that he began 
to feel some relief about 2 to 3 hours after arriving at 
Palms Hospital.  The veteran further testified that he left 
the hospital against medical advice because he did not agree 
with the medical treatment he was receiving, such as the 
usage of certain medications.  He also noted that he was 
afforded emergency treatment at Palm Hospital in May 1997 and 
that VA did pay for this period of hospitalization.  On 
further questioning, the veteran testified that he had become 
sick, experiencing sharp chest pains and trouble breathing, 
about one day prior to the day he was ultimately hospitalized 
in November 1996 when he was drinking alcohol.  The veteran's 
wife testified that after the veteran began to experience 
both vomiting and diarrhea, as well as chest pains, she and 
the veteran proceeded by automobile to the Bay Pines VA 
medical facility.  She added that while on the way to the 
hospital her husband became sicker, actually vomiting inside 
the car, which was one of the reasons that prompted her to go 
to the Palms Hospital rather than the VA facility.  She 
stated that she helped him inside with the aid of a 
wheelchair.  

To summarize, authorization for payment was terminated by the 
VA due to the failure of the veteran's physician to contact 
the VAMC.  Therefore the issue before the Board is 
entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred at the Palms Hospital 
from November 10 to November 11, 1996.  

In this regard, the veteran's statements and the hearing 
testimony describing the veteran's symptoms are competent 
evidence.  However, a layperson is not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).   As such, all three of the criteria set forth in 38 
C.F.R. § 17.120 (1999) must be satisfied in order for the 
veteran to prevail.  The evidence shows that the veteran was 
admitted and discharged from the hospital with diagnoses of 
alcohol abuse, rule out alcoholic hepatitis, and dehydration.  
Examinations showed no evidence of a cardiovascular disorder. 

VA medical personnel, after reviewing the circumstances 
surrounding the veteran's November 1996 period of 
hospitalization at Palm of Pasadena Hospital, have determined 
that the treatment was non-emergent and that a VA facility 
was feasibly available.  As the evidence does not contradict 
this decision, the Board concurs with this determination.  
Accordingly, payment or reimbursement of the unauthorized 
expenses associated with hospitalization at Palms Hospital 
from November 10 November12, 1996, is not warranted.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at Palms of Pasadena 
Hospital rendered from November 10, 1996, to November 12, 
1996, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

